Citation Nr: 1302825	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-22 526A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a right bicep strain, tendonitis, and partial tear of biceps tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (Salt Lake City RO), which granted, in pertinent part, the Veteran's claim of service connection for a right bicep strain, tendonitis, and partial tear of biceps tendon (which was characterized as a right bicep strain) and assigned a 10 percent rating effective September 1, 2009.  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in June 2010 and requested a Board hearing.  A videoconference Board hearing was held at the RO in Fargo, North Dakota, in November 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the Veteran's Virtual VA paperless claim record.  Having reviewed the record, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

The Board notes that, although the Veteran lives within the jurisdiction of the RO in Fargo, North Dakota, because this is a Virtual VA paperless claim, the Salt Lake City RO retains jurisdiction in this appeal.  The Veteran was advised of this jurisdictional matter in December 2010 correspondence from the Salt Lake City RO.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The evidence of record shows that the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon result in painful but noncompensable limitation of motion even when considering functional impairment on use of the affected joint.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for service-connected right bicep strain, tendonitis, and partial tear of biceps tendon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5201-5024 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for right bicep strain, tendonitis, and partial tear of biceps tendon is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This information was provided to the Veteran as part of the Benefits Delivery at Discharge (BDD) program.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2009 notice letter was issued prior to the currently appealed rating decision issued in September 2009; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  Because this is a Virtual VA paperless claim, the Veteran's Virtual VA record has been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to an initial rating greater than 10 percent for right bicep strain.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about worsening of the Veteran's symptomatology. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim

The Veteran contends that his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon are more disabling than currently evaluated.  He specifically contends that he experiences right arm numbness and tingling and a loss of feeling in his right arm as a result of this service-connected disability.  He also specifically contends that he is entitled to separate ratings for each of the problems he has with his right arm.

Governing Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5201-5024 (limitation of motion of the arm-tenosynovitis).  See 38 C.F.R. § 4.71a, DC 5201-5024 (2012).  Under DC 5024, tenosynovitis will be rated on limitation of motion as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5024 (2012).  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

DC 5201 provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Because the Veteran has reported consistently that he is right-hand dominant, only the ratings for the major (or dominant) side will be discussed in this decision.  In that regard, DC 5201 provides a minimum 20 percent rating for limitation of motion of the major arm at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201 (2012).  A 30 percent rating is assigned for limitation of motion of the arm midway between the side and shoulder level.  A maximum 40 percent rating is assigned for limitation of motion to 25 degrees from the major side.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would over-compensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon.  The Veteran has contended that his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon has worsened significantly and resulted in serious right arm and shoulder disability.  The evidence of record does not support the Veteran's assertions, however.  It shows instead that, although the Veteran has complained of right arm and shoulder pain, numbness, and tingling during and after active service, there is no indication of limitation of motion of the Veteran's right arm to the shoulder level such that an initial rating greater than 10 percent is warranted under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201 (2012).  The Board notes initially that, although the Veteran has contended that he is entitled to separate compensable ratings for each of the right shoulder and arm problems that he experiences, such ratings are not permitted as they would constitute pyramiding under the Rating Schedule.  See 38 C.F.R. § 4.14 and Esteban, 6 Vet. App. at 259, citing Brady v. Brown, 4 Vet. App. at 203.  The Veteran's service treatment records demonstrate that he injured his right shoulder during active service.  As the RO noted in the currently appealed rating decision, the Veteran was diagnosed as having unspecified muscle strain in the right shoulder in July 2008 and a shoulder strain in February 2009.  An in-service magnetic resonance imaging (MRI) scan in April 2009 showed a partial tear of the supraspinatus tendon involving approximately 50 percent of the substance of the tendon and a likely degenerative tear of the superior labrum.

On VA joints examination in February 2009, conducted as part of the BDD program prior to the Veteran's separation from service in August 2009, his complaints included worsening right shoulder pain, stiffness, and weakness.  The VA examiner stated that the Veteran's claims file was not available for review.  The Veteran reported that his right shoulder pain had begun in 1994 when he "was flipped off [a] PT stand by another soldier during [a] training exercise."  He was right-hand dominant.  He denied experiencing any dislocation or subluxation, locking, effusion, or inflammation.  He also experienced moderate flare-ups every 5-6 months which lasted for 2-4 weeks and resulted in decreased range of motion, stamina, and strength.  No constitutional symptoms or incapacitating episodes of arthritis were noted.  

Physical examination of the right shoulder in February 2009 showed no recurrent shoulder dislocations or inflammatory arthritis, pain with range of motion, a full range of motion to 180 degrees of flexion and abduction and to 90 degrees of internal and external rotation, no objective evidence of pain following repetitive motion testing, and no additional limitation of motion after 3 repetitions of range of motion.  X-rays of the right shoulder showed normal glenohumeral and acromioclavicular alignment and no evidence of any acute injury or interval change.  It was noted that the Veteran was employed full-time in the U.S. Army and had lost only 1 week due to his orthopedic complaints in the previous year.  The VA examiner stated that the Veteran's right shoulder bicep strain resulted in difficulty reaching, a lack of stamina, decreased strength, upper extremity pain, difficulty putting gear on, and difficulty firing a weapon.  The diagnoses included bicep strain of the right shoulder.

The post-service evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon.  This evidence demonstrates that, although the Veteran continues to complain of right shoulder pain, there is no objective evidence of worsening symptomatology attributable to his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon.  For example, on VA outpatient treatment in January 2010, the Veteran's complaints included persistent right shoulder pain.  He reported that his right shoulder pain began in 1990 "where he fell and landed on his shoulder with his arm extended posterior."  He also reported reinjuring his right shoulder in 2008 while playing racquetball after experiencing "intense pain to the area that slowly improved over time with some physical therapy and weight lifting."  He also had noticed an abnormal appearance of his biceps tendon and pain when lifting his arm over his head in the previous year.  The Veteran had retired from the Army in September 2009 (although this was misidentified as September 2010, it appears to be a typographical error).  Objective examination showed symmetric and preserved range of motion for the upper extremities, a bulge to the bicipital muscle, and no pain to palpation of the bony structures.  The assessment included orthopedic problems.

VA x-rays taken in February 2010 of the Veteran's right shoulder showed questionable erosive change related to the distal clavicle and a questionable region of lucency associated with the clavicle.

On VA orthopedic consult in March 2010, the Veteran complained of right shoulder pain and some loss of strength in right shoulder abduction.  He reported that, while performing "a demonstration for an overhead throw" during active service in 1991, he was knocked down and landed on his shoulder.  He experienced pain after this injury and thought it would get better but it never resolved completely.  He also reported that his right shoulder pain worsened after playing racquetball in 2008.  He reported further that, between 1991 and 2008, he experienced occasional problems with right shoulder forward flexion, abduction, or a combination of motions and experienced pain in the superior lateral aspect of the shoulder.  He was right-hand dominant.  Physical examination showed he was well-muscled, no deformity, no pain on palpation of the acromioclavicular (AC) joint, negative impingement testing and grind test, a complete rupture of the long head of the biceps with a "Popeye" muscle, a full range of motion in the right shoulder, pain with resistive abduction between 0 and 20 degrees and between 20 and 90 degrees, weakness "in all areas" and especially on initial abduction between 0 and 15 degrees, good grip strength, and intact sensation.

On outpatient physical therapy in March 2010, the Veteran's complaints included persistent right shoulder pain which he rated as 1/10 on a pain scale (with 1/10 being the least pain and 10/10 pain being the worst possible pain).  He reported that he continued working out, including doing bench presses.  He ambulated independently with shoulders in rounded forward posture.  His bilateral shoulder motion was not limited and he complained of right shoulder pain "with maximum resistance to external rotation."  There was a positive impingement sign on the right and no scapular winging.

On outpatient treatment in November 2010, the Veteran's complaints included "long-term problems" with his right shoulder such as increasing pain, a loss of function, and an inability to do things that involve working over his head.  The Veteran's torn supraspinatus and torn biceps muscles were noted.  A recommendation for surgery also was noted although it was noted further that "it was more or less decided to give it more time, assuming that he would not have a significant loss of function."  He was unable to do as much bow hunting as he wanted to do "because it again aggravates the shoulder."  Objective examination showed "[v]ery definite abnormalities over the right shoulder, with changes in the size of the biceps; although he does seem to have good strength against resistance in the upper and lower extremities bilaterally."  The assessment included worsening right shoulder pain and weakness.

On VA examination in February 2011, the Veteran's complaints included "on and off problems with the right shoulder" since developing right shoulder pain in 1991 or 1992," right shoulder and right bicep weakness, and right shoulder and right bicep pain which he rated as 2/10 on a pain scale.  The VA examiner stated that, although the Veteran's claims file was not available for review, he had reviewed the Veteran's electronic medical records.  The Veteran reported experiencing pain to the anterior aspect of the right shoulder "with any type of repetitive motion."  He also reported that any type of work over his head "or even lifting increases the pain."  He was unable to do any push-ups as a result of his right shoulder pain.  He denied any incapacitation as a result of his right shoulder pain.  He had not missed any work due to his right shoulder pain.  He was able to do all of his activities of daily living and his own snow removal, although it was harder for him to use a snow blower.  

Physical examination in February 2011 showed he was very muscular.  Physical examination of the right shoulder no erythema, effusion, or atrophy, no joint tenderness, no coracoid or bicipital groove tenderness, no subacromial bursal tenderness, decreased strength against external rotation, a full range of motion, no evidence of any DeLuca factors following 10 repetitions of range of motion testing, and no change in range of motion following repetitive testing.  Physical examination of the right biceps muscle showed an obvious rupture of the long head of the biceps muscle, mildly to moderately decreased muscle strength, full pronation and supination, full flexion and extension of the right elbow, no pain on palpation, and no evidence of any DeLuca factors following 10 repetitions of range of motion testing.  The diagnoses were right shoulder tendonitis with partial tear of biceps tendon noted on an in-service MRI and rupture of the right biceps muscle.

On VA outpatient treatment in October 2011, the Veteran's complaints included right shoulder pain since 2009.  He reported that his bicep had "torn away" since his service separation.  He also reported exercising 5 days a week for 60 minutes at a time.  Physical examination showed a full range of active and passive motion in the right shoulder with complaints of pain on internal and external rotation, no joint redness or swelling, "equal and strong strength" of the upper extremities, and "equal and strong" grip strength bilaterally.  The assessment included right shoulder pain.

The Veteran testified at his November 2012 Board hearing that, as a result of his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon, his right shoulder endurance was "very limited."  See Board hearing transcript dated November 7, 2012, at pp. 3.  He still enjoyed running and lifting weights but he experienced tingling in his right hand.  He also testified that, although he still could do hundreds of push-ups, he experienced pain when he did them.  Id., at pp. 4.  The Veteran testified further that he experienced a catching pain in his right shoulder.  Id., at pp. 6.  He also testified further that repetitive use of his right shoulder while hunting with a rifle caused pain.  Id., at pp. 11.

The Veteran has not identified or submitted any evidence which demonstrates his entitlement to an initial rating greater than 10 percent for his service-connected right bicep strain, tendonitis, and partial tear of biceps tendon.  The record evidence demonstrates instead that the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon was manifested by, at worst, complaints of right shoulder pain and noncompensable limitation of motion throughout the appeal period.  The Veteran himself rated his right shoulder pain as 2/10 at worst (as noted on VA examination in February 2011); prior to February 2011, he rated his right shoulder pain as 1/10 (or the least pain).  Repeated physical examinations of the Veteran's right shoulder showed a full range of motion with complaints of pain noted at several VA outpatient treatment visits conducted during the pendency of this appeal.  Deformities in the Veteran's right biceps muscle were noted at several VA outpatient treatment visits conducted during the pendency of this appeal but there were no findings of muscle injury associated with the Veteran's service-connected right bicep strain such that a higher initial rating is warranted under a DC for evaluating muscle injuries.  See generally 38 C.F.R. §§ 4.56, 4.73 (2012) (discussing rating evaluations for muscle injuries).  The Veteran's right bicep muscle had moderately decreased strength and a full range of motion on VA examination in February 2011.  The Veteran testified in November 2012 that, although he experienced right shoulder pain, he continued to be physically active.  It appears that the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon is based upon his complaints of pain and weakness but noncompensable limitation of right shoulder.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5201-5024 (2012).  Hence, an initial rating greater than 10 percent for the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon is not warranted.

In so deciding, the Board finds that the Veteran's general complaints of right shoulder pain with functional impairment on use are both competent and credible.  However, the specific findings by trained VA clinicians greatly outweigh the Veteran's generalized descriptions when this disability is evaluated against the schedular criteria.  For instance, the Veteran showed 180 degrees of flexion and adduction of the right arm with no additional limitation of motion after three repetitive testings in February 2009.  Although the Veteran showed pain and weakness between 0 and 20 degrees on resistive abduction in March 2010, he still objectively demonstrated active motion that resulted in a full range of right shoulder motion during that same examination.  In November 2010, he complained of increasing pain, loss of function and an inability to do things that involved working over his head.  However, when the Veteran described similar complaints in February 2011, he demonstrated a full range of right shoulder motion and exhibited no change in range of motion following 10 repetitive testings.  The Veteran's right shoulder function was not additionally limited by pain, weakness, fatigue, lack endurance or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  In considering the lay and medical evidence of record, within the context of this appeal, the specific findings by trained VA clinicians showed active, full range of motion of right shoulder motion and, thus, motion was well above shoulder level.  As indicated above, the Veteran's functional impairment due to pain and weakness on use of the right shoulder and arm have been considered in supporting the current 10 percent rating assigned under DCs 5003, 5024 and 5201, which contemplate symptoms such as muscle spasm, weakness and satisfactory evidence of painful motion.  In totality, the lay and medical evidence does not support an award of further compensation under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

Moreover, the Board also finds no additional DCs applicable to the right shoulder claim.  In this respect, there is no lay and medical evidence during the appeal period of ankylosis (DC 5200), impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation or malunion (DC 5202), or impairment of the clavicle due to dislocation or malunion (DC 5203).

Consideration has also been given regarding whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  In this regard, the schedular rating in this case is not inadequate.  The diagnostic criteria adequately assess the severity and symptomatology of the Veteran's disability, as the criteria assess pain and functional capacity with regard to occupation and activities of daily living.  The Veteran has asserted that his right shoulder disability causes constant and increasing pain and weakness as well as prevents him from engaging in daily activities without assistance or burden.  The Board is sympathetic to these competent and credible statements, but notes that these difficulties are already contemplated by the rating schedule and that the Veteran is still able to generally function with respect to most tasks of daily living as indicated on his VA examinations and by his lay statements.  Also, there is no indication of frequent hospitalizations related to the Veteran's condition.  Hence, consideration of an extra-schedular rating is thus not warranted.  38 C.F.R. § 3.321(b)(1).

Also, a review of the claims file indicates that the Veteran has been employed throughout the pendency of this appeal, which would render him ineligible for consideration of a total disability rating based on individual unemployability (TDIU).  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

The Board finally finds that consideration of staged ratings for the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon is not warranted.  See Fenderson, 12 Vet. App. at 119.  As outlined above, the evidence of record demonstrates that the Veteran's service-connected right bicep strain, tendonitis, and partial tear of biceps tendon is not more disabling than initially evaluated.  Thus, consideration of additional staged ratings is not warranted.  Id.  



ORDER

Entitlement to an initial rating greater than 10 percent for a right bicep strain, tendonitis, and partial tear of biceps tendon is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


